Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3,6,7,9,11,19,20,22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “about 0.03 inch to about 0.09 inch”, and the claim also recites “0.03 inch to about 0.06 inch” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 3,6,7,9,11,19,20,22 all have similar broad/narrow limitations. For purposes for examination, claims will be interpreted according to the broadest range listed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson(US 2013/0022731) in view of Martin(US 2011/0250323).
Regarding claims 1,6,7,11,20,23, Olson teaches a method of making a baked snack food product comprising:
a)preparation of a composition comprising
i) egg white in an amount of 77% (example 6, 159.4g egg white/206.35 total)
ii)starch in an amount of 0.5 to 20%(paragraph 29)
b)depositing the composition on a baking surface(example 6)
c) baking the composition(paragraph 24)
d)drying the composition to a moisture content of 0.25 to 20%(paragraphs 24 and 42).
Olson teaches a total amount of starch of 0.5 to 20%(paragraph 29) which is the same total amount of starch of 7 to 21% as claimed(about 5 wt% to about 15 wt% cook-up starch and about 2 wt% to about 6 wt% instant starch). Olson does not specifically teach about 5 wt% to about 15 wt% cook-up starch and about 2 wt% to about 6 wt% instant starch. However, Martin teaches a scrambled egg composition comprising liquid egg and about 3 to about 15% modified food starch(paragraphs 27,29 and 33). Martin teaches that the starch can comprise a tapioca cook up starch and an instant starch(paragraphs 30-32). Martin teaches that the cook up tapioca starch “is preferred for use in egg products because of its superior very bland flavor, excellent paste clarity and good heat stability. The most significant attribute is the smooth and creamy texture.” (paragraph 30). 
Martin further teaches that the instant tapioca starch provides instant viscosity without cooking and has a superior flavor and high viscosity profile(paragraph 32). It would have been obvious to include instant tapioca starch and cook up tapioca starch as the starch components in Olson due to the flavor and viscosity and flavor benefits taught in Martin. It would have been obvious to adjust the amounts of the cook-up and instant starch depending on the method of cooking the egg product and the desired flavor and viscosity product. As such, it would have been reasonable to use a 1:1 ratio of instant starch to cook up starch in an amount of 5% cook-up starch and 5% instant starch, which falls with the disclosed starch amounts in Olson and Martin. 
Olson teaches a final moisture content of 0.25 to 20%, which encompasses the claimed range of about 2% to about 10% as claimed. Olson further teaches a two-step drying process in which the egg product is baked then further(paragraph 24). Olson does not specifically teach that the baking step reduces the moisture content from about 40 to about 80% as claimed. However, it would have been obvious to adjust the moisture content in the pre-drying step depending on the amount of moisture desired in the final product. Since Olson teaches the same final moisture content as claimed achieved through a two-step drying process, it would have been obvious to arrive at the same intermediate moisture content as claimed. 
Olson is silent on the viscosity of the composition at about 50F. However, Martin teaches that the viscosity of the egg slurry with the modified food starch is about 1,000 to about 4,000 cps at a temperature of between 38 F to 42F(which is “About 50F)(paragraph 35). Therefore, one of ordinary skill in the art would expect the liquid egg and starch composition of Olson in view of Martin to have the same viscosity of about 1,000 to about 4,000cps since it essentially comprises the same components as Martin and contains the same starch components(which control the viscosity). 
Furthermore, it would have been obvious to adjust the viscosity of the egg composition depending on the texture desired in the final dried egg product. 
Regarding claim 2, Olson teaches that the wet thickness of the composition is between 2 and 6mm(0.08 to 0.24 inches)(paragraph 35). Upon drying, one would expect the composition to become thinner upon loss of water, therefore reasonably encompassing the claimed range of 0.03 to about 0.09 inches.   
Regarding claim 3, Olson teaches that the composition comprises 77% egg white(example 6) which is “about 80wt%” as claimed. 
Regarding claim 4, Olson teaches that the egg white is liquid egg white, which is presumed to be natural, unreconstituted egg white(paragraph 12, example 6).
Regarding claims 5,8, Olson teaches that the starch can be a tapioca starch(paragraph 28) does not specifically teach that the cook up starch is unmodified. However, Olson teaches that “ Different starches can be used to control the water retention, porosity, puffiness, crispiness, and/or mouth feel of the end products“(paragraph 28). Therefore, it would have been obvious to use unmodified cook-up starch depending on the desired water retention, porosity, puffiness, crispiness, and/or mouth feel of the end products.
Regarding claim 9, Martin renders obvious including instant starch and cook-up starch in a total amount of 3 to 15% in the egg white composition of Olson. It would have been obvious to adjust the amount of instant starch depending on the flavor and texture properties desired in the composition. 
Regarding claim 10, Martin teaches that the instant starch is preferably a tapioca starch(paragraph 32). 
Regarding claim 12, Olson teaches that the baked snack can comprise flavorants(paragraph 12). 
Regarding claim 13, Olson teaches that the baked snack food comprises 5 ingredients(example 6).
Regarding claim 14, Olson teaches that the composition only comprises egg white as the protein source, i.e. is free of protein other than egg white(example 6).
Regarding claim 15, Olson teaches that the wet thickness of the composition is between 2 and 6mm(0.08 to 0.24 inches)(paragraph 35). Upon drying, one would expect the composition to become thinner upon loss of water. Upon drying, one would expect the composition to become thinner upon loss of water, therefore reasonably encompassing the claimed range of 0.03 to about 0.04 inches.   
Regarding claim 19, Olson does not specifically teach that any portion of the baked snack is expanded or the composition comprises any leavening agents or pressure conditions that would cause expansion. Therefore, one of ordinary skill in the art would expect that 0% of the area of the baked snack food is expanded. 
Regarding claim 21 and 22, Olson is silent on the Fracturability Value and the density of the baked snack. However, Olson in view of Martin renders obvious the process of making the baked snack including the amounts of instant and cook-up starch as claimed. Therefore, one of ordinary skill in the art would expect that the final baked product would have the same associated properties as claimed including Fracturability Value and density.
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791